DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In lines 1 and 2, “the tissue-removing element” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 20, 28-31, and 33 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rosenthal et al. (8,246,640). Rosenthal et al. disclose, at least in figures 6-13, and col. 3, line 42 to col. 5, line 3; a tissue-removing catheter (4) for removing tissue from a body lumen, the tissue-removing catheter comprising: a catheter body assembly having a longitudinal axis, and a proximal end portion and a distal end portion spaced apart along the longitudinal axis, the catheter body assembly comprising a tip member (60) defining the distal end portion of the catheter body assembly and a flexible tube (16) coupled to the tip member and extending from the tip member toward the proximal end portion of the catheter body, the catheter body assembly defining a lumen extending through the catheter body assembly along the longitudinal axis, the lumen including a distal opening (12) which opens longitudinally through the distal end portion of the catheter body assembly, the catheter body assembly further comprising a side window (24) spaced apart proximally of the distal opening, the side window being configured to communicate energy radially through the catheter body with respect to the longitudinal axis; and a rotational assembly  having a rotational axis and a proximal end portion and a distal end portion spaced apart along the rotational axis, the rotational assembly being at least partially received in the lumen of the catheter body assembly and being rotatable as a unit with respect to the catheter body assembly about the rotational axis, the rotational assembly comprising: an elongate torque-transmitting element (62) having a proximal end portion and a distal end portion spaced apart along the rotational axis; a cutting element (6A) coupled to the distal end portion of the elongate torque- transmitting element and defining the distal end portion of the rotational assembly, the cutting element being configured to extend through the distal opening and to cut tissue adjacent the distal end portion of the catheter body assembly as the rotational assembly rotates about the rotational axis; and an energy-emitting element (22) spaced apart proximally of the cutting element along the rotational axis, the energy-emitting element being configured to emit energy radially 3 of 7 CORE/3513893.002850/157601001.1H-KN-02091USO1CON3513893.002850 outward with respect to the rotational axis as the rotational assembly rotates about the rotational axis, the energy-emitting element being configured to radially overlap the side window with respect to the longitudinal axis of the catheter body assembly such that the energy emitted from the energy-emitting element is passable through the side window as the rotational element rotates about the rotational axis, wherein the cutting element comprises a cutting edge extending circumferentially about the rotational axis, wherein the rotational assembly comprises a holder (28) on which the energy-emitting element is mounted, wherein the holder and the cutting element are integrally formed from a single piece of monolithic material, wherein the cutting element is mounted on the holder. wherein the entire tip member is radially outward of the cutting element with respect to the longitudinal axis such that no portion of the tip member longitudinally overlaps any portion of a distal end face of the cutting element.
The applied reference has a common joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20-27, 29, 32, 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (7,771,444) in view of Rosenthal et al. (8,246,640).  Patel et al. disclose the invention substantially as claimed.  Patel et al. disclose, at least in figures 1, 3B-8, 18, and 19 and col. 8, line 34 to col. 10, line 42; col. 12, lines 8-30; col. 13, line 60 to col. 14, line 46; tissue-removing catheter for removing tissue from a body lumen, the tissue-removing catheter comprising: a catheter body assembly  (26) having a longitudinal axis, and a proximal end portion and a distal end portion spaced apart along the longitudinal axis, the catheter body assembly comprising a tip member  (42) defining the distal end portion of the catheter body assembly and a flexible tube (22) coupled to the tip member and extending from the tip member toward the proximal end portion of the catheter body, the catheter body assembly defining a lumen (30) extending through the catheter body assembly along the longitudinal axis, the lumen including a distal opening (43) which opens longitudinally through the distal end portion of the catheter body assembly, the catheter body assembly further comprising a side window (32) spaced apart proximally of the distal opening, the side window being configured to communicate energy (e.g., ultrasonic energy, according to col. 8, lines 42-48) radially through the catheter body with respect to the longitudinal axis; and a rotational assembly (combination of 48 and 46) having a rotational axis and a proximal end portion and a distal end portion spaced apart along the rotational axis, the rotational assembly being at least partially received in the lumen of the catheter body assembly and being rotatable as a unit with respect to the catheter body assembly about the rotational axis, the rotational assembly comprising: an elongate torque-transmitting element (22) having a proximal end portion and a distal end portion spaced apart along the rotational axis; a cutting element (an imaging guidewire or conventional guidewire, according to col. 9, lines 59-62) coupled to the distal end portion of the elongate torque- transmitting element and defining the distal end portion of the rotational assembly, the cutting element being configured to extend through the distal opening and to cut (i.e., penetrate) tissue (according to col. 6, lines 3-9) adjacent the distal end portion of the catheter body assembly as the rotational assembly rotates about the rotational axis; and another element (28) spaced apart proximally of the cutting element along the rotational axis, the element being configured to move radially3 of 7 CORE/3513893.002850/157601001.1H-KN-02091USO1CON 3513893.002850outward with respect to the rotational axis as the rotational assembly rotates about the rotational axis, the element being configured to radially overlap the side window with respect to the longitudinal axis of the catheter body assembly is passable through the side window as the rotational element rotates about the rotational axis; wherein the catheter is configured to measure the energy reflected back from the tissue to provide information about the body lumen (e.g., adjacent to the cutting point, according to col. 8, lines-45-51); wherein the catheter is configured to provide an image of the body lumen; wherein the catheter body assembly comprises a longitudinal bending segment (22) spaced apart proximally from the side window; wherein the longitudinal bending segment is selectively bendable to adjust a distance in a plane extending along the longitudinal axis between a first point on the cutting element and a second point on the catheter body assembly diametrically opposite the first point with respect to the longitudinal axis (I.e., the longitudinal bending segment is capable of bending into u-shapes, as shown in fig. 1); wherein the catheter body assembly has different bending properties along the longitudinal bending segment 4 of 7 CORE/3513893.002850/157601001.1H-KN-02091USO1CON 3513893.002850and along a longitudinal segment of the catheter body assembly located immediately proximal of the longitudinal bending segment (I.e., the catheter body assembly has varying stiffness between handle 40 and distal tip 42, according to col. 3, line 66 to col. 4, line 12.); wherein the rotational assembly comprises a holder (44) on which the element is mounted; wherein the tissue-removing catheter comprises a guidewire lumen (56, as shown in fig. 8); and wherein the side window comprises a radial opening in the tip member.
Patel et al. also disclose (as shown in fig. 19 and described in col. 13, line 60 to col. 14, line 46) a method of removing tissue from a body lumen, the method comprising: introducing the tissue-removing catheter into the body lumen;  5 of 7 CORE/3513893.002850/157601001.1H-KN-02091USO1CON3513893.002850moving the element (28) while rotating the rotational assembly about the rotational axis and determining a location of the tissue-removing catheter relative to the body lumen; and cutting tissue with the cutting element while rotating the rotational assembly about the rotational axis (as a guidewire is moved through tissue); wherein the method further comprises comprising rotating the catheter body assembly about the longitudinal axis to an orientation at which the side window opposes a portion of a wall of the body lumen; wherein the method further comprises maintaining the catheter body assembly in said orientation while performing the step of cutting the tissue so that the tissue-removing catheter advances toward said portion of the wall of the body lumen.
	However, Patel et al. do not explicitly disclose that the element is an energy-emitting element, the energy-emitting element being configured to emit energy radially 3 of 7 CORE/3513893.002850/157601001.1H-KN-02091USO1CON3513893.002850outward with respect to the rotational axis as the rotational assembly rotates about the rotational axis, the energy-emitting element being configured to radially overlap the side window with respect to the longitudinal axis of the catheter body assembly such that the energy emitted from the energy-emitting element is passable through the side window as the rotational element rotates about the rotational axis, wherein the energy-emitting element is configured to emit ultrasound energy, wherein the energy-emitting element is configured to emit the energy through the side window toward tissue such that the energy is reflected back from the tissue to the catheter, and wherein emitting energy from the energy-emitting element while rotating the rotational assembly about the rotational axis is used to determine a location of the tissue-removing catheter relative to the body lumen.  Rosenthal et al. teach, at least in figures 14 and 15 and col. 5, lines 4-50; an energy-emitting element (22C) connected to element 6C (which is analogous to element 28 of Patel et al.), the energy-emitting element being configured to emit energy radially 3 of 7 CORE/3513893.002850/157601001.1H-KN-02091USO1CON 3513893.002850outward with respect to the rotational axis as a rotational assembly  (combination of 70 and 72) rotates about a rotational axis, the energy-emitting element being configured to radially overlap a side window (64) with respect to the longitudinal axis of a catheter body assembly such that the energy emitted from the energy-emitting element is passable through the side window as the rotational element rotates about the rotational axis, wherein the energy-emitting element is configured to emit ultrasound energy, wherein the energy-emitting element is configured to emit the energy through the side window toward tissue such that the energy is reflected back from the tissue to the catheter, and wherein emitting energy from the energy-emitting element while rotating the rotational assembly about the rotational axis is used to determine a location of the tissue-removing catheter relative to the body lumen (according to col. 5, lines 39-50).  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Rosenthal et al., to modify the element of Patel et al., so that it includes an energy-emitting element as claimed.  Such a modification would allow precise positioning and orientation of the element within a body lumen, so that tissue at an appropriate location in a subintimal space may be cut.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Corl et al. (5,059,851) teach an imaging guidewire.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771